ALICE M. BATCHELDER, Chief Judge.
In March 1993, a jury convicted Michael Crumpton of illegally possessing a firearm in violation of 18 U.S.C. § 922(g)(1), and Crumpton was subsequently sentenced to 210 months’ imprisonment followed by sixty months of supervised release. Crumpton was released from prison in November 2008; he violated the terms of his supervised release in June 2009. In August 2009, Crumpton was sentenced to twenty months’ imprisonment followed by thirty months of supervised release for violating the conditions of his previous supervised release. Crumpton appealed, arguing that the imposition of a twenty-month prison term was an abuse of the district court’s discretion.
*440Crumpton was released from prison on January 21, 2011. Accordingly, the appeal is MOOT and is hereby DISMISSED.